Citation Nr: 1645065	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-40 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for a back disability, to include as secondary to a service-connected right knee disability.

5.  Entitlement to service connection for a dental condition, to include gingivitis and teeth extraction.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1971 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, July 2012 and July 2013 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The February 2010 rating decision granted service connection for a right knee disability and denied service connection for a right hip disability, secondary to the right knee disability.  The July 2012 rating decision denied secondary service connection for the left hip, left knee and back issues.  The July 2013 rating decision denied service connection for gingivitis, to include teeth extraction. 

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the hearing, the Veteran expressed his desire to revoke his attorney's representation.  Subsequently, he submitted a statement confirming such revocation.  See the August 2016 Veteran statement. 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for right hip, left knee, left hip and back, all to include as secondary to right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran is not shown to have a dental disability for which compensation is payable.


CONCLUSION OF LAW

Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.381, 4.150, 17.160, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2013, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision as to this claim.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter explained which dental conditions may be service connected for compensation and which dental conditions may be service connected solely for the purpose of treatment.  The letter also explained how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In March 2013, the Veteran indicated that he did not have any further evidence to submit.  See the March 2013 VCAA letter response.  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and available private treatment records have been associated with the electronic file.  The RO attempted to obtain private treatment records identified by the Veteran; however, the record indicates that the attempts were unsuccessful as the medical facility did not have any information regarding the Veteran.  See the June 2013 Report of General Information; the July 2013 letter. 

The Veteran has not been afforded a VA examination for his dental condition because the Veteran does not have a dental condition for which service connection can be granted and there is not sufficient evidence of an in-service trauma.  VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  The Veteran does not have a dental disability for which service connection would be warranted.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.381 (b)(2015).  Thus, a VA examination is not necessary.

The July 2016 hearing was adequate and complied with the duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. 3.103.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the Veteran's appellate claims, and asked questions to clarify the Veteran's contentions, to include the dental claim and service connection for dental treatment.  In this regard, the VLJ specifically clarified the Veteran's intention to seek service connection for dental treatment.  The Veteran indicated that he had no desire to seek service connection for dental treatment.  See the July 2016 hearing transcript.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103 (c)(2) have been satisfied.  This discussion during the hearing is the basis for limiting the issue considered by the Board to that of entitlement to compensation.

VA has satisfied its duty to notify and assist.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Merits of the Service Connection Claim

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma. 

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
 § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. §  3.381 (b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161 (c). 

The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306 (b)(1); VAOGCPREC 5-97.

The Veteran seeks service connection for a dental disorder, to include gingivitis and teeth extractions.  The Board notes the Veteran does not contend his current dental disorder is due to in-service dental trauma.  Rather, he has contended that his current dental disorder is due to the inability to maintain good dental hygiene while in service.  See the July 2016 hearing transcript.

Service treatment records indicate that on the July 1971 enlistment examination , clinical evaluation of the Veteran's mouth was normal.  During service, the Veteran was diagnosed with mild to moderate gingivitis, treated for heavy calculus and osteitis, and had teeth extracted.

Following service, private treatment records reveal treatment for dental caries, gingivitis, periodontitis, and teeth extraction.

Although the Veteran contends that service connection is warranted, the evidence of record does not contain evidence of  any compensable dental disability.  The Board acknowledges the Veteran's contention that he has loss of bone in his mouth; however, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Board finds that considering all the evidence of record that the evidence does not establish a finding of bone loss.  In this regard, the Veteran is competent to attest to pain in the mouth and dental symptoms, but is not competent to diagnosis that there has been a dental pathology that has led to bone loss.  More importantly, the Veteran's contention is that his dental disability is attributable to gingivitis and oral hygiene in service-this again is not the basis for finding a compensable dental disability.  There is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Periodontitis, caries and gingivitis are not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Absent the showing of a current dental disability for compensation purposes, a service connection cannot be granted.

Because the evidence does not establish that the Veteran has a compensable dental condition, the Veteran is not entitled to service connection for a dental disorder.  The preponderance of the evidence is against the claim of service connection for a dental disorder; there is no doubt to be resolved; and the claim for service connection for a dental disorder for compensation purposes must be denied.


ORDER

Service connection for a dental disorder, to include gingivitis and teeth extraction is denied. 


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims for entitlement to service connection for a left knee disability, right hip disability, left hip disability and back disability, all secondary to service-connected right knee disability.  See 38 C.F.R. § 19.9 (2015).

Although the Veteran underwent VA examinations to determine the etiologies of his right hip, left hip, left knee and back disabilities, the Board finds that the examinations are inadequate, as will be discussed below, and an additional VA examination is warranted.  

The Veteran was afforded a VA examination in July 2010 to determine the etiology of his right hip disability.  The examiner determined that the Veteran did not have arthritis of the right hip.  Rather, he determined that there was no objective evidence for arthritis of the right hip and the diagnosis was right hip strain.  However, the examiner failed to consider the March 2010 VA treatment record that noted that the Veteran had mild degenerative joint disease of the right hip.  Additionally, although the examiner stated that the right hip strain "may be expected in the contralateral hip due to favoring of the left leg due to right knee arthritis", he determined that "it did not make sense occurring in the ipsilateral leg." Finding that the STRs did not show complaints of right hip injury, diagnosis or treatment, the examiner provided a negative opinion regarding service connection, to include as secondary to right knee disability.  

The Veteran also underwent VA examinations in May 2011 (general) and April 2012 (back, hip, knee).  The May 2011 examiner diagnosed the Veteran with degenerative joint disease and osteoarthritis of the bilateral knees.  He also noted that December 2010 MRI showed degenerative disc disease of the lumbar spine and a December 2010 x-ray showed L5-S1 facet joint sclerosis. No opinions were provided.  The April 2012 VA examiner provided a consolidated negative opinion for service connection for the left knee, bilateral hips and back, reasoning that the STRs lacked evidence of any acute or chronic complaint of the low back, left knee or bilateral hips during service or within one year following service.  He also found that there was no injury to these joints or gait disturbance of severity to result in arthritis of these joints.  Although the examiner indicated that he reviewed the file, he failed to discuss the Veteran's October 1973 and February 1974 in-service complaints of back pain.  The examiner also failed to discuss the private physicians' positive June 2011 and November 2011 medical opinions that the Veteran's back disability is related to his service -connected right knee disability.  Additionally, the April 2012 VA examiner failed to provide secondary service connection and aggravation opinions for the left knee, back and bilateral hips.

In October 2015, the Veteran was afforded an additional VA examination.  This examiner opined that the Veteran's left knee, bilateral hip and back disabilities were not service connected because "no reliable evidence exists to support the claim that the Veteran's altered gait has either caused or exacerbated the left knee, bilateral hip or back disabilities beyond natural occurrence and progression of degenerative osteoarthritis.  He also found that the degenerative changes of the lumbar spine are consistent with age.  This examiner failed to consider the March 2010 diagnosis of degenerative joint disease of the right hip, the in-service complaints of back pain, the positive opinions of the private physicians and the diagnosis of right knee arthritis with instability indicated on the July 2014 Disability Benefits Questionnaire.  

For the foregoing reasons, the Board finds that the VA examinations of record are inadequate and a new VA examination is warranted.  

In light of the remand, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. 

2.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the etiologies of his claimed low back, left knee, right hip and left hip disabilities.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide a rationale for any and all opinions rendered.  A rationale that consists only of facts and conclusions without an explanation is not adequate.  The examiner must accomplish the following:

a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current low back disability that had onset during his active service or was caused by his active service.  

b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a low back disability that was caused by his right knee disability, regardless of when such causation occurred.

c)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a low back disability that was chronically worsened beyond its natural progression by a right knee disability, regardless of when such worsening occurred.

d)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left knee disability that had onset during his active service or was caused by his active service.

e)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left knee disability that was caused by his right knee disability, regardless of when such causation occurred.

f)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left knee disability that was chronically worsened beyond its natural progression by a right knee disability, regardless of when such worsening occurred.

g)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right hip disability that had onset during his active service or was caused by his active service.

h)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right hip disability that was caused by his right knee disability, regardless of when such causation occurred.

i)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right hip disability that was chronically worsened beyond its natural progression by a right knee disability, regardless of when such worsening occurred.

j)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left hip disability that had onset during his active service or was caused by his active service.

k)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left hip disability that was caused by his right knee disability, regardless of when such causation occurred.

l)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left hip disability that was chronically worsened beyond its natural progression by a right knee disability, regardless of when such worsening occurred.

The examiner should specifically address the following:

* The July 2010, May 2011, April 2012 and October 2015 VA examinations.

* The July 2014 QTC Disability Benefits Questionnaire which notes that the Veteran's diagnosis is right knee disability with instability of the left knee.

* The STRs that show complaints of back pain in October 1973 and February 1974.

* The June 2011 and November 2011 private medical opinions that suggest that the back disability is secondary to the right knee disability. 

* The October 2009 VA treatment record that notes that the x-rays of the knees showed mild arthritis.

* The March 2010 VA treatment record that notes that the Veteran has degenerative joint disease of the knees and right hip.

* The September 2010 private medical opinion that the back disability is related to the Veteran's altered gait.

* SSA records.

*The Veteran's statements.

* The Veteran's submitted medical research.(1) Knee d 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3)  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) and an appropriate amount of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


